Case 0:20-cv-60548-RS Document 21 Entered on FLSD Docket 08/12/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-60548-CIV-SMITH

 JEAN LUCAS,

        Plaintiff,
 v.

 NAVY FEDERAL CREDIT UNION,

        Defendant.

 _______________________________/

            NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

        This matter is before the Court on Plaintiff’s Notice of Settlement [DE 20]. It is

        ORDERED that

        1) the parties shall file their Stipulation of Dismissal in accordance with Federal Rule of

 Civil Procedure 41 no later than September 14, 2020.

        2) All pending motions not otherwise ruled upon are DENIED AS MOOT.

        3) This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, on this 12th day of August 2020.




 cc: Counsel of Record
